  Case 14-09574         Doc 51     Filed 05/03/19 Entered 05/03/19 09:17:44              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-09574
         MICHELLE L NAVARRO

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/17/2014.

         2) The plan was confirmed on 07/08/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/13/2019.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $78,650.00.

         10) Amount of unsecured claims discharged without payment: $42,810.05.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-09574         Doc 51         Filed 05/03/19 Entered 05/03/19 09:17:44                      Desc Main
                                         Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                 $16,500.00
        Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                       $16,500.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $2,445.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                            $686.92
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $3,131.92

Attorney fees paid and disclosed by debtor:                    $1,555.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim        Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed         Paid         Paid
ACL LABORATORIES                    Unsecured         246.00        248.37           248.37        125.48        0.00
ACL LABORATORIES                    Unsecured         408.00        449.79           449.79        227.23        0.00
ACORN GLEN TOWNHOUSE ASSOCIA        Unsecured            NA            NA          2,399.70      1,212.32        0.00
ACORN GLEN TOWNHOUSE ASSOCIA        Secured              NA       2,399.70             0.00           0.00       0.00
CHASE                               Unsecured      4,296.00            NA               NA            0.00       0.00
CHASE                               Unsecured      4,711.00            NA               NA            0.00       0.00
CHASE                               Unsecured     10,914.00            NA               NA            0.00       0.00
DISCOVER BANK                       Unsecured      5,777.00       5,777.28         5,777.28      2,918.66        0.00
J&M Tang MDS and Assoc.             Unsecured          20.00           NA               NA            0.00       0.00
JPMORGAN CHASE BANK NATIONAL        Secured       17,292.00     17,322.70        17,322.70            0.00       0.00
JPMORGAN CHASE BANK NATIONAL        Secured      150,000.00    196,629.99       196,893.28            0.00       0.00
JPMORGAN CHASE BANK NATIONAL        Unsecured     17,292.00            NA        17,322.70       8,751.38        0.00
JPMORGAN CHASE BANK NATIONAL        Unsecured     46,710.00            NA            263.29        133.01        0.00
JPMORGAN CHASE BANK NATIONAL        Secured              NA         263.29           263.29           0.00       0.00
North Palos Fire Protection Dist.   Unsecured          50.00           NA               NA            0.00       0.00
Oak Lawn Endoscopy                  Unsecured         598.00           NA               NA            0.00       0.00
Osi Collect                         Unsecured         446.00           NA               NA            0.00       0.00
Palos Community Hospital            Unsecured      7,781.00            NA               NA            0.00       0.00
PEMS                                Unsecured         153.00           NA               NA            0.00       0.00
PNC BANK                            Secured        2,400.00       2,354.46         2,354.46           0.00       0.00
Radiology & Nuclear Consultants     Unsecured         498.00           NA               NA            0.00       0.00
VILLAGE OF OAK LAWN POLICE DEP      Unsecured         250.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-09574         Doc 51      Filed 05/03/19 Entered 05/03/19 09:17:44                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $214,215.98                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                            $2,354.46                $0.00            $0.00
       All Other Secured                                    $263.29                $0.00            $0.00
 TOTAL SECURED:                                         $216,833.73                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,461.13         $13,368.08              $0.00


Disbursements:

         Expenses of Administration                             $3,131.92
         Disbursements to Creditors                            $13,368.08

TOTAL DISBURSEMENTS :                                                                      $16,500.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
